DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a reply to the application filed on 05/12/2020, in which, claim(s) 1-8 are pending. Claim(s) 1 and 5 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2020, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Drawings
The drawings filed on 05/12/2020 are accepted by The Examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
The abstract of the disclosure is objected to because it is less than 50 words (i.e. 46 words). See MPEP § 608.01(C).
Appropriate correction is required.

Claim Objections
Claims 4, and 8 are objected to because of the following informalities:  
Claim 4 (Line 7) and claim 8 (Line 8) limitation “for execution of the contract” should be “for execution of the smart contract” since the term “smart contract” is previously mentioned in the claims.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-8 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
          Claims 1-8 of Patent 10,652,219.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-8 are anticipated by claims 1-8 of Patent 10,652,219.

Instant Application No.(15/930,063) 
Claim 1. 
A system for dynamic geospatially-referenced cyber-physical infrastructure inventory and asset management, comprising: 
a plurality of first computing devices each attached to one of a plurality of physical assets, each first computing device comprising a first processor, a first memory, a device identifier, a geolocation device, a wireless communication device, and a first plurality of programming instructions stored in the first memory and operating on the first processor, wherein the first plurality of programmable instructions, when operating on the first processor, cause the first computing device to: 
generate public and private asymmetric encryption keys; 
transmit the public asymmetric encryption key to a second computing device; 
periodically determine a geographical location of the physical asset to which it is attached using the geolocation device of the first computing device; 
periodically generate a status update message, the status update message comprising the device identifier of the first computing device and the determined geographical location of the physical asset to which the first computing device is attached; 

send the status update message with its digital signature via the wireless communication device to the second computing device; and 
a second computing device comprising a second processor, a second memory, a wired or wireless communication device, and a second plurality of programming instructions stored in the second memory and operating on the second processor, wherein the second plurality of programmable instructions, when operating on the second processor, cause the second computing device to: 
receive the public asymmetric encryption key from one or more of the first computing devices; 
receive status update messages and digital signatures from one or more of the first computing devices; 
verify that each status update message was sent by the first computing device associated with the device identifier contained in the status update message and that the status update message is unchanged by decrypting the digital signature of the status update message with the public asymmetric encryption key; and 
when the verification is successful, updating a record of the physical asset to which the first computing device is associated in a database with the determined geographical location 


Claim 2. wherein the database is a decentralized, peer-to-peer-blockchain database.

Claim 3. wherein the status update message further comprises a condition for execution of a smart contract. 


Claim 4. wherein the second computing device further comprises a parametric evaluation engine comprising a third plurality of programming instructions stored in the second memory and operating on the second processor, wherein the third plurality of programmable instructions, when operating on the second processor, cause the second computing device to: 
generate a smart contract for the physical asset; 
receive a parameter for execution of the smart contract, the parameter specifying a condition for execution of the contract; 
monitor the status update messages for the parameter; and 
execute the smart contract when the parameter is detected. 

A system for dynamic geospatially-referenced cyber-physical infrastructure inventory and asset management using state models, comprising:  

5a non-volatile data storage device, wherein databases stored on the non-volatile data storage device comprise a multi-dimensional time series database and a location database; a plurality of first computing devices each attached to one of a plurality of physical assets, each first computing device comprising a first processor, a first memory, a device identifier, a geolocation device, a wireless communication device, and a first plurality of programming 10instructions stored in the first memory and operating on the first processor, wherein the first plurality of programmable instructions, when operating on the first processor, cause the first computing device to: 



periodically determine a state of the physical asset to which it is attached using the geolocation device of the first computing device, the state comprising one or more attributes 15of the physical asset; 

periodically generate a status update message, the status update message comprising the device identifier of the first computing device and the determined state of the physical asset to which the first computing device is attached; 




send the status update message via the wireless communication device to the second 20computing device; and 

a second computing device comprising a second processor, a second memory, a wired or wireless communication device, and a second plurality of programming instructions stored in the second memory and operating on the second processor, wherein the second plurality of programmable instructions, when operating on the second processor, cause the second 25computing device to: 


receive status update messages from one or more of the first computing devices; 

for each physical asset for which a status message is received, update a record associated with that physical asset in the state database with the determined state contained in the status update message received;  

30store the status update messages as time series data in a multi-dimensional time series database; 

generate and update from the time series data a state model of the plurality of physical assets;  

26where a status update message for a particular physical asset of the plurality of physical assets is not received by an expected time, apply a machine learning algorithm to the state model to predict a current or future state of that particular physical asset; and update a record of the 

Claim 2. wherein the location database is a decentralized, peer-to-peer blockchain database.  


Claim 3. wherein the status update message further comprises a condition for 10execution of a smart contract.


Claim 4. wherein the second computing device further comprises a parametric evaluation engine comprising a third plurality of programming instructions stored in the second memory and operating on the second processor, wherein the third plurality of programmable 15instructions, when operating on the second processor, cause the second computing device to: 

generate a smart contract for the physical asset; 

receive a parameter for execution of the smart contract, the parameter specifying a condition for execution of the contract; 

monitor the status update messages for the parameter; and  

20execute the smart contract when the parameter is detected.
3



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Banka et al. (US 2012/0197911 A1) in view of Ray et al. (US et al. (US 2013/0104236 A1).
Regarding Claims 1 and 5, Banka discloses A method for dynamic geospatially-referenced cyber-physical infrastructure inventory and asset management using state models, comprising the steps of: 
installing a plurality of first computing devices on a plurality of physical assets, each first computing device being attached to one of the physical assets, each first computing device comprising a first memory, a first processor, a device identifier, a geolocation device, and a wireless communication device ([0002], “A sensor network may include distributed autonomous sensors”, see Fig. 1, [0014], “Sensor network 10 includes multiple sensor nodes 12 that collect sensor data, possibly geographic locations. The sensor nodes are connected via a communication network 14 including network links 24, and sensor-network gateways 28”, [0018], “a sensor node 12 includes one or more devices that may measure or otherwise sense one or more physical quantities and convert the sensed physical quantities into or generate based on the sensed physical quantities one or more signals”, [0020], “a sensor node 12 may have one or more sensor identifiers (IDs) and generate only particular sensor data related to a particular sensor subject”, [0170], “communicating with a wireless network”); 
periodically determining a geographical location of one or more of the physical assets using the geolocation device of the first computing device attached to the physical asset ([0019], “a sensor-data stream is a sequence of sensor data generated by a sensor node 12, which sensor node 12 may transmit more or less continuously as it generates the sensor data or periodically in batches”, [0060], “Data may be stamped with the geographic location of the sensor node”);  
periodically generating a status update message from one or more of the first computing devices, the status update message comprising the device identifier of the first computing device and the determined geographical location of the physical asset to which the first computing device is attached ([0019], “a sensor-data stream is a sequence of sensor data generated by a sensor node 12, which sensor node 12 may transmit more or less continuously as it generates the sensor data or periodically in batches”, [0020], “a sensor node 12 may have one or more sensor identifiers (IDs) and generate only particular sensor data related to a particular sensor subject”, [0060], “Data may be stamped with the geographic location of the sensor node”); 
sending each generated status update message via the wireless communication device to the second computing device ([0170], “communicating with a wireless network”), 
for each physical asset for which a status message is received, update a record associated with that physical asset in a location database with the determined geographical location contained in the status update message received ([0027], “An aggregator node 16 may collect data from one or more sensor nodes 12 based on a time-series of the sensor data”, [0060], “Data may be stamped with the geographic location of the sensor node”, [0177], “the contents of a data store 1040 may be stored as a dimensional, flat, hierarchical, network, object-oriented, relational, XML, or other suitable (location) database or a combination or two or more of these”); 
storing the status update messages as time series data in a multi-dimensional time series database ([0027], “An aggregator node 16 may collect data from one or more sensor nodes 12 based on a time-series of the sensor data”, [0177], “the contents of a data store 1040 may be stored as a dimensional, flat, hierarchical, network, object-oriented, relational, XML, or other suitable database or a combination or two or more of these”);  
generating and updating from the time series data a state model of the plurality of physical assets ([0027], “an aggregator node 16 may aggregate sensor data using temporal factors. An aggregator node 16 models”); 
applying a machine learning algorithm to the state model to predict a location of that particular physical asset ([0019], “sensor data may relate to a sensor subject because it may help detect or predict the occurrence of one or more problems or events concerning the sensor subject”, [0059], “utilizes a Machine Learning for Anomaly Detection in Sensor Networks using (Spatial/Domain) Correlation Sensor algorithm”); and  
updating a record in the location database of the particular physical asset with the predicted location ([0023], “A sensor node 12 may periodically inform one or more aggregator nodes 16 about the sensor data that it has generated or may update its aggregator node”).  
Banka does not explicitly teach but Ray teaches
where status update message for a particular physical asset of the plurality of physical assets is not received by an expected time ([0079], “a longer response time than the near real time feedback”, i.e. not received by an expected time); 
Banka and Ray are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ray with the disclosure of Banka. The motivation/suggestion would have been to enhance .

Claims 2-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Banka et al. (US 2012/0197911 A1) in view of Ray et al. (US et al. (US 2013/0104236 A1) further in view of Stanley Benjamin Smith (US 2015/0379510 A1).
Regarding Claims 2 and 6, the combined teaching of Banka and Ray does not explicitly teach but Smith teaches
wherein the location database is a decentralized, peer-to-peer blockchain database (Smith, [0009], “use of block chain infrastructure“),
Banka, Ray and Smith are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith with the combined teaching of Banka and Ray. The motivation/suggestion would have been to provide security superior to traditional contract law and to reduce other transaction costs associated with contracting (Smith, [0065]).

Regarding Claims 3 and 7, the combined teaching of Banka, Ray and Smith teaches
wherein the status update message further comprises a condition for execution of a smart contract (Smith, [0105], “conditions of (execution) a Smart Contract”).

Regarding Claims 4 and 8, the combined teaching of Banka, Ray and Smith teaches
wherein the second computing device further comprises a parametric evaluation engine comprising a third plurality of programming instructions stored in the second memory and operating on the second processor, wherein the third plurality of programmable instructions, when operating on the second processor, cause the second computing device to execute the steps of: 
generating a smart contract for the physical asset; receiving a parameter for execution of the smart contract, the parameter specifying a condition for execution of the contract; monitoring the status update messages for the parameter; and executing the smart contract when the parameter is detected (Smith, [0088], “a Smart Contract is used to establish parameters for and create links to a data”, [0105], “invoke implementation of the terms and conditions of a Smart Contract”, claim 22, “posting of changes in a data value of at least one data item to said block chain infrastructure; and wherein said observing triggers activation of said smart contract and implementation of said terms and conditions of said smart contract”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497